Grant, J.
(after stating the facts). 1. The evidence establishes beyond controversy that the defendant exercised due diligence in repairing its road and in moving the blockaded trains upon the east and west of the washouts as soon as the track was repaired. The defendant was therefore not responsible for the delay, and was guilty of no negligence in this regard. The defendant was not *114chargeable with' the common-law liability of a common . carrier, and was bound only to transport the stock with reasonable dispatch. Heller v. Railway Co., 109 Mich. 53 (66 N. W. 667, 63 Am. St. Rep. 541).
2. Plaintiff sent a care taker with the stock. He made no request for an opportunity to water and feed them.The defendant had not contracted to do so. Defendant was not chargeable with the neglect to afford an opportunity to feed and water them until it was requested by the care taker so to do and had refused. But, if it had been impossible to feed and water them, the defendant would not have been liable. Shippers of live stock assume the risk of unavoidable accidents and delays. Heller v. Railway Co., supra; Hengstler v. Railroad Co., 125 Mich. 530 (84 N. W. 1067).
■Reversed, and new trial ordered.
The other Justices concurred.